Title: To George Washington from Colonel Alexander McDougall, 20 January 1776
From: McDougall, Alexander
To: Washington, George



Sir,
New york January 20th 1776

I was this moment honored with your Excellency’s favor of the 13th Instant; on the Subject of Cannon and shells. I should long ere now have forwarded the latter, agreeable to Colonel Knox’s memorandum, if I had not been interdicted by a former favor. you may rest assured that all Posible dispatch will be given to expedite the shells; but as the men of warr’s boats often Row gard to where the stores ly, I shall be obliged to watch a Suitable opportunity. The quantity of Powder imported here, was 465 Quarter barrels, less than Six Tons, and I can now inform you without danger to the Colony, that if 300 lb. of that article would Save the Colony from destruction, we could not command this quantity before the above Supply: Part of this we have paid to Jersey for Powder borrowed of them last Summer, Sent to your Camp, and the Colony was So bare, that many of the Principal Counties have not had one grain of it. we Judge it most prudent to Supply the Sea frontier Counties first. we daily expect the arrival of more, and whenever we have a Tolerable

Supply for the most exposed part of the Colony, you may depend on receiving from us all the assistance in our Power. I hope your Excellency will excuse the informalities of this, as the Post is detained for it. I am in Haste, with great truth and regard Your excellency’s most obedient and most Humble Servant

Alexr McDougall

